Citation Nr: 0839116	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  04-12 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a left knee disability, 
to include as secondary to a service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from May 1970 to 
December 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board denied the claim on appeal by a November 2006 
decision.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  Based 
on a June 2008 Joint Motion for Court Remand (Joint Motion), 
the Court remanded the Board's decision for development in 
compliance with the Joint Motion.  On July 11, 2008, a letter 
was sent to the veteran and his representative in which he 
was given 90 days to submit additional argument or evidence 
in support of his appeal prior to the Board's readjudication.  
No response was received.  

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

VA's duty to assist claimants to obtain evidence needed to 
substantiate a claim includes providing a medical examination 
when necessary to make a decision on a claim.  See 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  
Such an examination must be adequate and address the medical 
evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007) (noting that if VA provides the veteran with an 
examination in a service connection claim, the examination be 
adequate); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
(finding that VA's duty to assist includes providing a 
thorough medical examination that addresses prior medical 
records, so that the evaluation of the claimed disability is 
fully informed).  

In its November 2006 decision denying the veteran's service 
connection claim, the Board relied upon a March 2006 VA 
medical opinion that provided negative nexus opinions.  In 
its June 2008 Joint Motion and Order, the Court found that 
the medical opinion was inadequate because it did not address 
the veteran's lay statements of record, prior VA examinations 
of record, and prior diagnoses of the veteran's right and 
left knee disabilities.  The Court concluded that remand was 
necessary to provide the veteran with a medical examination 
that addressed all of the above.  Accordingly, remand is 
required to provide the veteran with an examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The RO must also request 
that the veteran provide the name, 
address, and dates of treatment or 
examination of any medical records that 
pertain to his left knee disability.  

2.  The RO must contact the appropriate VA 
Medical Center and obtain and associate 
with the claims file all outstanding 
records of treatment.  Subsequently, and 
after securing the proper authorizations 
where necessary, the RO must also attempt 
to obtain all the medical records from the 
sources listed by the veteran which are 
not already on file.  All information 
obtained must be made part of the file.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after reasonable efforts, the RO 
is unable to secure the records, the RO 
must notify the veteran and his 
representative and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The veteran must be given an opportunity 
to respond.

3.  After any additional medical records 
are associated with the claims file, the 
RO must afford the veteran a VA orthopedic 
examination to determine the nature and 
etiology of the veteran's left knee 
disability.  The claims folder, including 
this remand, must be made available to the 
examiner for review in conjunction with 
this examination.  Any indicated tests and 
studies must be accomplished.  All 
clinical findings must be reported in 
detail and correlated to a specific 
diagnosis.  The examiner must provide an 
opinion, in light of the examination 
findings, the service and post-service 
medical evidence of record, and the 
veteran's lay statements regarding his 
left knee disability, whether the left 
knee disability was 1) caused or 
aggravated by military service, or 2) 
caused or aggravated by the service-
connected right knee disability.  If an 
opinion cannot be provided without resort 
to speculation, it must be noted in the 
report.  The rationale for all opinions 
expressed must be provided.  The report 
prepared must be typed.

4.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  

6.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


